OFFICE OFTHEATTORNEYGENERALOFTEXAS
                            AUSTIN
GROVER SELLERS
ATrORNCI GENEIWL                   &,t       y(


                                         c.~_;..,__. ,   ~... -

  Hooar8b&e Shalby K. Lope
  *CoUnty Attcrney
  Jefferr$m Oounty
  Bsrumant, T%xos
   i)ur   sit,                  Ojd.nion PO. Q-6966
                                                                  n#ue% Bill
Eonorabls       Shelby : . Long - pap% 2


                This  we 0nBwOr    In   th0   OfilrnstlvO.   ThO   new l,asndment
here   ~~~ke5    provliiar     a fee for th6 f ilinp, etc.,
                             fcr                                 of ohattal
mortgagee, end, ltr language not bsing perfsctly            oloar,    it ia
 lncutibwt upon WI, ,lf pouelblo,       to eeoertfdfn its *51&g         rram
 its texts ma to 00rimtrue it in the light 0r it.8 settine           end
 I.eglela tlva p.urpa%%. aone%0uently, w% tilleve         the Laaguage th%r%-
 in eete uy 0 #tn.&e maxlmua fw 0r ?S oents ror perforatenor of
 all the eervlcee lleted      in this partlauler     lt%m, L 0.. illIn&
 r B g i8tttr    lnt%rlng
                    ln~:,#atlefe%tion      an4 release,    to b.# peld to
 the ClWk upon his filing       th% ahattol mott@@;        therefore,     uo
e44ltl6nal     cha::$% may be mede for th% entering of eetlefaotlon
ql releeee of the uCatta1 mort&age ,a# that sorric~             18 aonoldorad
 @eluded in the oha lnltlal       payment of IS wate. Thie %onntruo-
t&on fOllOtrsin vjea of t&e fed that thie lawruhent              PHB   peered
to inoreoeo r065 on4 the s?ngla paym%nt 0r 7s oents ror the
erevfoeo~ Mat%4 Is en inaxseae yroportlanate            to t&c- lnar6eeer
 Ii2 thei other itaw    tf the etatute.     me morteieger not only mea
 the ohattel mortge&% but he le aleo bound by etatut@ (ML                 b4.06,
.9&S.,     19251 to have ~eatleraotion entered when the obligation
 la psld; thsreiore,      thv burden of having .the Clerk~p&foxm          tti
~e~vloee listed      in this  ltan reet# on one pexeon., the mort&a&ee.

             ~?eo etatut+a bmw ken striotly       oamtrueQ by the
#uthorltiea     in T%xes; lliuetreted    by the languwe urad in MoCaUe
VS. aitr 0r ~oekd510,       246 s;. w. 654, 112 'pex. ~09, Le.,  *‘Court0
of this etat% heve adc?pt%d the ~1% oandrning          ltr;%tly tt;aoo
#te,t,gt%r pneoriblng     fees rox yublio 6ffio%r# and a@ala+t per-
mitting   awt! rees by lraplicetlon.      fJ0 orriwr le permitted to
oollcrot reed nor oomml~ai~ne unle#e the eese are provided for
and the amount theraof a%olered by Law. Thlo 18 true notwlth-
standlag ruoh grriosr       my b% required by low to porrorm aps6fri0
eerolose    ror which ao oompeneetfon lo prfsvld%d.w
             E!olalng ea we have, cast 9S osnte shell be pa id upon
the fill&l& t2r the ate tt%1 mortgtjge,, we proaobd to your aacond
cuestlon whlah aeko, vi0uld      a ,oherge or 25 oentn bs atrde ror
releaeing    tbe %batt%l IPortgage filed prior to 9%ptemb%r 4,
lobs?”    BY thts queetlon wo aBe-      that you oont%eNetd 8 sltua-
tlon wherein e chattel mortgage hae been riled under th% prfor
rtatute,   end a roe or 25 oen,te oolleeted    and then rcrfeaeed
eubsequent 00 25aptsraber dt 1945, uuder t&e new amndment.        Thie
we answer 10 ths n%qative.      xf a charge of ES oente were allowed I
for snterlng     sstiefeotlon add release of e cbettel mort$ege,




                                                             i
alter   tha arrective llate of floues Bill 042, it WQUld give
efieat   to ths old statuta,   8pscli)lue      the esount or ii3 osnts,
whioh li%a been rapoaleb.     Hering daoidwl thus, MC)are oon-
fronted with    the nuestlon or what amount is to be oharged, if
any? Tim% ree?nd to be no cuaatlon but that the Leglslsture
3ay dl~l~tlcrh am7 Slstrlbut4   t880bri3ca 0rrh-di reee lqi it dee;w
 just.   54 ‘I’nx.Jim., 30. 115, htbilo         Offloim:.     Howover, it
 Is our’opinion thlst the Lepialature       did not Intend to dlmlnlnh
tha rem 0r the county Cl,erk ‘by lm~lloetlon          in oorlJ9olltlatlq
t+e m%rvlosa Ln the mu amendment and bg its rail.ure to pro-
rid6 a zsparstb 036 ror 4~~tm3.5~      rati~r~Oti0~ antsreierae oar.
On the ooatmiry, the obvious intent of the a,ot ia to luerease
the varlour fee8 or the Gouhty      Olerk,    ena xe glvo eifesh      to
that intent ge storm below.      The mw amsna~eentset8 a* a
s’tkndcrd et 7s cent8 fc3r all the srrvtoea llated in &la
tl,eulrr ltas and thle amount vm bollmve to be the aontro 5””In&
faotot under theea alrounwtanoaa.          me mote from 54 Tax. Jur.,
3ec. 115 (Publie efrle4m3),er     folwa:
               “!VhePe the tWr~iOe8    ior whloh OoqimMtion      i8
         allowmi are not ~ootapl%te and paymat doe8 not beaorm
        .Lue .Until otter d statute lnorsesS.ng the ooqiiasation
         hns taken effsct,    the oftioir   I6 8ntltiaO to ampen-
         latlon for the antlre      work at the incrsarred rate,
         the oompeneatlea not, being divisible,       end no prorlalon
         baviug boon mada to the oontraTy.*
            Zh the oaai or i%vo,aart 1’. Terrell,‘%34 8. W. 046,
nh%rrrsina ‘trx ae%aJwr p~rfnrmml part of his 8arrlaoa uuclar one
fee statute snd the rmm~der      under a ner rtituto   whlah lnoreased
his Seda, ths suprclm   OQWt or Texas otateea:
                The statute BQIS got 6ay he shall Peoelvo 80
         muah for part 0r his work and armatbln~ else r0r
         cthar 0rri8m     dutier.     ff the .oompensa tlon. war
         dl*<ialbla, ‘it wuuld ba posajbla     tb a.p~ly thQ 1020
         r8e  statute to part or relator*     5 aooount   end. the
         1025 law to ethos partfons thareor.          &it, alnoe it
         1s ~wossl8ble to nlaor a relua upon hls~ eavaral ser-
         vloes,   it auat b,s asrutib   that the I&glsil,aturO &%-
                                                                            745




jfonorab1.e Shelby K. Long - pa&e 4

      tended to apply the new rata to his 192s aervlcea
      aa a whole . . . . If the Leglrlatura      had lntsnbed
      to ap:,ly one rata to a part oi tha aooount an6 an-
      other to the other,    thsn it 8houl.d have p~ovide6
      a method. rOr U~in(l, 80.  It should hare .pfsoe&ci
      value on eeoh part Of the work.      Hot hsvln(r don*
      so, wa hold that there was no auoh intention on
      the part of tha lmmakera.”
             Under this holding,   it   la our opbloa   that    the Clerk
tmy reoeloa inoreasad Seas haead on tha new amendmeat for hia
entim   work.    A8 the Clerk has already noolved       88 aant for
the Initial    part performmae of the entire sorrloe         (filing
and raoorAln&,e?an      though auah aarilae     wee rendered under
the old ltatuta,    it ia JUT opinion that the mort~gaa           should
reoelra oredit ror ma14 amount end pa9 the addltlonol             sum or
50 oanta upon the alerk’r     antorlapl retlaraatioa    end roleera
of the ohattel aumi~aga, the latter        sum oompletlng tha pay-
mnt .oi 75 cents ror the sntlm        traaaaetion aa llate&       In
th0 new roe 8tebut~.      As u@ have 8eld tlM tha am anundnnnt
aeta up a ltendard ot 75 6enta ror th8 imrvlasa .1:8tea in
$hlq Item, we bellets     thla to be a fair and reasonable         in-
tarprdtatlon    of what the le@lolat~r.r* lutenao& thereby.
            The third clwstlon you propound la, *Ii a ohattel
mortgage   is filed   nab a fee or 75 obnto ir oolleat~d,       en6
later,  a trenafer or the ahattel lrortge,g Ss filed,         oould
aa adAitiona1 ret3 or 76 oenta be aoll*oteQ?n          This ww answer
la the neeatP+e.      The fee atstuto   doaa not provide apaoifioal-
ly for trenarbrs    of obattal   ~iartg~goa SZIAth4tXOfOre no ohare
or 75 oent#t tray be ri?h for ths filing      thereof.    anloaa a fee
is provided by lew ror an oftfalal       r~rvloa~ ragulred to ba par-
rortwd end the amount thareot tipnd by law, nom aan lautdlp
be oherg,ad, therator.    Bueoea Caunt~ T. Curringtoa (IOU) 189
mx. 897, l$Q a. x. (Ml 687.
           The rourth clna larrt weattoa ,you propound la, *If
l c h a ttel mortgageand a trfmtr8r of same in the same Inatru-
mcnt is filed,  should tlw proper $a@ to be oollsoted   ba 75
                                                                               746




        PonoF4ble Shelby K. X&n&- paeo b


        aont8P   Tbls wa a~wr  ia the 4tffmatlte   nod rpply the same
        cweoning 88 ret out under quwtlon8   numbor one and thr44,
i':
 ?~.~   la ~.r
             .a

                  x 4tr o ut
                          that     thla   o p la lo
                                                 l4bl4eaatmUy
                                                    a                ln8mti*
        <four auortionr   411 ltfi*WB.

                                                Tour* vary   truly